Citation Nr: 1720930	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-25 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right arm disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus (diabetes).

4.  Entitlement to service connection for a chest disorder.

5.  Entitlement to service connection for a breathing disorder.

6.  Entitlement to service connection for an eye disorder.

7.  Entitlement to service connection for an intestinal disorder.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The appellant had reserve service and National Guard service from December 1969 to March 1981.  He had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) to include March 1970 to July 1970, June 2, 1972, to June 16, 1972, April 1975 to May 1975, May 1975 to June 1975, July 12, 1975, to July 26, 1975, May 1976 to June 1976, July 7, 1976, to July 24, 1974, July 9, 1977, to July 23, 1977, and April 1978 to May 1978.

The appellant also served in the National Guard from December 1995 to August 1998, and he received a discharge under other than honorable conditions.  A July 2012 administrative decision determined that the appellant was barred from receiving VA benefits during this period, and the appellant did not appeal this determination.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In connection with this appeal, the appellant testified at a hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of that hearing is of record.

In July 2015, the Board remanded the appellant's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

1.  The appellant's right arm disorder did not begin during a period of active duty for training.

2.  The appellant's hypertension did not begin during a period of active duty for training.

3.  The appellant's diabetes did not begin during a period of active duty for training.
 
4.  The appellant's chest disorder did not begin during a period of active duty for training.

5.  The appellant's breathing disorder did not begin during a period of active duty for training.

6.  The appellant's eye disorder did not begin during a period of active duty for training.

7.  The appellant's intestinal disorder did not begin during a period of active duty for training.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right arm disorder have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for service connection for diabetes have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for service connection for a chest disorder have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


5.  The criteria for service connection for a breathing disorder have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

6.  The criteria for service connection for an eye disorder have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

7.  The criteria for service connection for an intestinal disorder have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the appellant, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), service personnel records (SPRs), VA treatment records, and private treatment records have been obtained.  Additionally, the appellant testified at a hearing before the Board in March 2015.

No VA examination was requested in relation to the issues of service connection.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to an appellant's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds no reasonable possibility that a VA examination would aid in substantiating the service connection claims.  See 38 U.S.C. § 5103A(a).  The weight of evidence is against a finding that a right arm disorder, hypertension, diabetes, a chest disorder, a breathing disorder, an eye disorder, or an intestinal disorder onset during a period of ACDUTRA, and competent evidence fails to even suggest that any of the above disorders may be associated with a period of ACDUTRA.  As such, elements (2) and (3) are absent.  Therefore, as discussed in detail below, VA has no duty to provide a VA examination or obtain an opinion in this case.

Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the appellant with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claims.  Essentially, beyond the appellant's statements, no evidence is of record to suggest that his right arm disorder, hypertension, diabetes, chest disorder, breathing disorder, eye disorder, or intestinal disorder either began during or were otherwise caused by his service.  These statements alone are insufficient to trigger VA's duty to provide an examination, as they are undermined by his statements at various medical examinations. 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for injury or disease incurred or aggravated during a period of active duty for training (ACDUTRA) is warranted.  38 U.S.C.A. § 101(24)(B); 38 C.F.R. § 3.6(a).  ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Inactive duty for training (INACDUTRA) is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active duty also includes authorized travel to or from such duty or service.  38 C.F.R. § 3.6(e).  ACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA is not defined at "active" service unless the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.

The appellant filed his service connection claims in May 2008 and August 2009, which were denied by December 2008 and May 2010 rating decisions.  He asserts that his right arm disorder, hypertension, diabetes, chest disorder, breathing disorder, eye disorder, and intestinal disorder are due to his service.  He has also asserted at various times that he had been exposed to herbicide agents while he was stationed in Vietnam.

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain enumerated diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Of note, any period of service is sufficient for the purpose of establishing the presumptive service connection of a specified disease under the conditions listed in §3.309(e).  38 C.F.R. § 3.307(a)(1).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

At the hearing, the appellant testified that he was stationed in Vietnam in 1971 or 1972.  However, in his September 2012 substantive appeal, the appellant reported that "everything" he served "was state-side."  Furthermore, the appellant's SPRs do not show any foreign service.  The appellant was asked at his hearing to provide any evidence he could, such as photographs or letters, to help establish service in Vietnam, but he has not submitted any evidence supporting his assertion that he was stationed in Vietnam.  This evidence was also requested by the SSOC.  As such, the evidence of record does not support a finding that the appellant was exposed to herbicide agents.

The appellant's STRs do not show any complaints, symptoms, or diagnoses for his right arm disorder, hypertension, diabetes, chest disorder, breathing disorder, eye disorder, and intestinal disorder during any period of ACDUTRA. 

The appellant's medical records show that he initially injured his right upper extremity in June 1992 and his right upper extremity was found to be asymptomatic at a March 1995 medical examination.  In a February 1996 Annual Medical Certificate, the appellant reported only having sinus problems, hay fever, and a prior right upper extremity injury.  In a November 1996 Annual Medical Certificate, he denied having any medical problems but reported he injured his right upper extremity falling off a building in June 1992.  He was diagnosed with hypertension and diabetes in 1999.  In June 2004, he reported having shortness of breath since 1997.  A March 2006 pulmonary function test showed no asthma or chronic obstructive pulmonary disease.

At his Board hearing, the appellant testified that his right upper extremity disorder began in 1998 after he slipped and fell during service.  He testified that he was diagnosed with hypertension in the late 1990s.  He testified that he was diagnosed with diabetes in 2001.  He testified that he started having chest pain after the fall in 1998.  He testified that his breathing disorder began between 1995 and 1998.  He testified that his eye disorder began in 1998.  He testified that his intestinal disorder began in 1998.

As discussed above, a July 2012 administrative decision determined that the appellant was barred from receiving VA benefits for his reserve service from December 1995 to August 1998.  As such, service connection cannot be granted as his right arm disorder, hypertension, diabetes, chest disorder, breathing disorder, eye disorder, and intestinal disorder as the evidence does not show that these disorders were incurred or aggravated in the line of duty while performing ACTDUTRA.

In addition, the appellant has not submitted any evidence supporting his contention that his right arm disorder, hypertension, diabetes, chest disorder, breathing disorder, eye disorder, and intestinal disorder were due to a period of ACDUTRA.

Consideration has been given to the appellant's assertion that his right arm disorder, hypertension, diabetes, chest disorder, breathing disorder, eye disorder, and intestinal disorder were due to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of these various disorders, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The above disorders are not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include x-rays, MRIs, and blood tests are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  That is, although the Board readily acknowledges that appellant is competent to report perceived symptoms of right arm disorder, hypertension, diabetes, chest disorder, breathing disorder, eye disorder, and intestinal disorder, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating the above disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value in the determination of the etiology of the appellant's arm disorder, hypertension, diabetes, chest disorder, breathing disorder, eye disorder, and intestinal disorder.

The appellant is considered competent to describe symptoms of a right arm disorder, hypertension, diabetes, a chest disorder, breathing disorder, an eye disorder, and an intestinal disorder.  Here, the appellant has generally stated that these disorders all occurred due to service after 1995, which he is barred from receiving VA benefits during this period.  Accordingly, the criteria for service connection have not been, and the appellant's claims are denied.


ORDER

Service connection for a right arm disorder is denied.

Service connection for hypertension is denied.

Service connection for diabetes is denied.

Service connection for a chest disorder is denied.

Service connection for a breathing disorder is denied.

Service connection for an eye disorder is denied.

Service connection for an intestinal disorder is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


